DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Repper (Reg. No. 68,517) on 07/11/2022.

The application has been amended as follows (see Claims filed on 06/28/2022): 
Claim 1, line 11, replace “exposed face” to --exposed portion--.
Claim 1, line 12, replace “exposed face” to --exposed portion--.
Claim 1, line 16, replace “exposed face” to --exposed portion--.

Claim 5, line 11, replace “exposed face” to --exposed portion--.
Claim 5, line 12, replace “exposed face” to --exposed portion--.
Claim 5, line 16, replace “exposed face” to --exposed portion--.
Claim 5, line 20, delete “divided”.

Claim 6, line 11, replace “exposed face” to --exposed portion--.
Claim 6, line 12, replace “exposed face” to --exposed portion--.
Claim 6, line 13, after “orthogonal direction” delete “of”.
Claim 6, line 13, after “orthogonal direction” add --orthogonal to--.
Claim 6, line 13, replace “exposed face” to --exposed portion--.
Claim 6, line 17, replace “exposed face” to --exposed portion--.

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a depression disposed on the first face and the second face; 
a conductor disposed on the element body in the depression and having an L shape, the conductor having an exposed portion exposed on the first face and the second face, the exposed portion including a plurality of divided regions divided by the element body; and 
a coil including a plurality of coil conductors, 
wherein a length of each of the divided regions in a dividing direction is longer than a distance with which the plurality of divided regions is separated from each other and longer than a distance with which the exposed portion and the pair of third faces are separated from each other, and a thickness of each of the coil conductors in the laminating direction is less than the distance with which the plurality of divided regions is separated from each other.  
Claim 5 recites, inter alia, a depression disposed on the first face and the second face;
a conductor disposed on the element body in the depression and having an L shape, the conductor having an exposed portion exposed on the first face and the second face, the exposed portion including a plurality of regions separated from each other in an opposing direction of the pair of third faces; and 
a coil including a plurality of coil conductors, 
wherein a length of each of the regions in the opposing direction is longer than a distance with which the plurality of regions is separated from each other in the opposing direction and longer than a distance with which the exposed portion and the pair of third faces are separated from each other in the opposing direction, and a thickness of each of the coil conductors in the laminating direction is less than the distance with which the plurality of regions is separated from each other.  
Claim 6 recites, inter alia, a depression disposed on the first face and the second face; and 
a conductor disposed on the element body in the depression and having a broken L shape, the conductor having an exposed portion exposed on the first face and the second face, the exposed portion including a plurality of regions separated from each other in an orthogonal direction of an opposing direction of the pair of third faces, the exposed portion being separated from the fourth face, -3-Application No. 16/021,983 
wherein a length of each of the regions in the orthogonal direction is longer than a distance with which the plurality of regions is separated from each other in the orthogonal direction and longer than a distance with which the exposed portion and the pair of third faces are separated from each other in the opposing direction.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837